Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 April 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 07 April 2021 have been fully considered but they are not persuasive. Applicant argued the combination of references fails to teach or make obvious the steps related to the low activity state and discontinuous reception state as amended. However, Examiner disagrees.
According to the specification of the instant application, a low activity state in its broadest reasonable interpretation is an active state with low activity (page 16, line 30 through page 17, line 2). Zeng provides a low-power state (i.e., standby state between transmissions) involved in a grant-free uplink operation (figs. 5-6) and discloses this operation is used with DRX (para. 80, last sentence). Examiner notes this uplink operation includes waiting in a standby state until data is ready to transmit (fig. 6, step 602; paras. 44-45). In such a case, a grant-free uplink operation that transmits periodically (fig. 5) and goes into standby periodically 
Xu in the same field of endeavor specifically discloses a DRX operation where in a device in a low activity state detects at least one condition (para. 58, inactivity timer expiring; figs. 5-7), and in response, schedules a discontinuous reception state (para. 61, last sentence; note: briefly waking up or beginning a brief active period as scheduling in its broadest reasonable interpretation; fig. 5; note: brief ON period after inactivity timer expires; para. 9, penultimate sentence; note: low power between the active DRX cycles; para. 58, second and penultimate sentences; note: monitoring control channels only during active periods). Thus, the combination of Zeng and Xu fairly teaches and makes obvious a combination of both grant-free uplink operation and DRX monitoring while a device is a low activity state at various times as claimed. As such, the combination provides for a device that remains in a low activity state (or standby state or low-powered state overall), except for an occasional transmission, but including brief and occasional monitoring for a reception as noted by the broadest reasonable interpretation of “low activity state” in the specification of the instant application on page 16, line 30 through page 17, line 2.
Applicant argued the idle state of Zeng and the DRX states in Xu are not combinable. However, Examiner disagrees. As noted above, the inactive state of Zeng is related to an uplink transmission for use generally with DRX (figs. 5-6 and para. 80) while the specifically disclosed inactive state of Xu is related to a DRX period of low activity to monitor for receptions (fig. 5, period between active transmissions where the device only briefly powers on to monitor receptions). Therefore, the combination of Zeng and Xu provides a teaching and makes obvious having a low activity state in its broadest reasonable interpretation as related to grant-free and while monitoring for receptions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29-37, 39 and 41-48 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2017/0318584) in view of Xu et al. (US 2013/0308465).
Regarding claim 29, Zeng discloses a method, comprising: configuring a user equipment in a low activity state to operate according to a grant-free uplink transmission scheme (fig. 5, 
Zeng discloses a grant-free uplink transmission operation with DRX (para. 80, last sentence) but does not disclose in response to detecting at least one condition, while in the low activity state, scheduling a discontinuous reception state at the user equipment, during which the user equipment is configured to monitor for one or more messages intended for the user equipment, wherein the user equipment is reachable in the low activity state based on the discontinuous reception state. Xu discloses in response to detecting at least one condition, while in a low activity state (para. 58, DRX inactivity timer, or packet transmission or reception; figs. 5-7; note: brief ON period after inactivity timer expires; para. 9, penultimate sentence; note: low power between the active DRX cycles; para. 58, second and penultimate sentences; note: monitoring control channels only during active periods), scheduling a discontinuous reception state at the user equipment, during which the user equipment is configured to monitor for one or more messages intended for the user equipment (para. 58, last two sentences; note: monitor a control channel during a brief ON period of DRX for a paging message or traffic data; para. 61, last sentence; note: device briefly waking up or beginning a brief active period as scheduling in its broadest reasonable interpretation). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to in response to detecting at least one condition, while in a low activity state, scheduling a discontinuous reception state at the user equipment, during which the user equipment is configured to monitor for one or more messages intended for the user equipment, wherein the user equipment is reachable in the low activity state based on the discontinuous reception state in the invention of Zeng. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing select time periods for data communication to conserve battery power (para. 58, 
Regarding claim 42, Zeng discloses an apparatus (fig. 1, item 104x), comprising: at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor, to (paras. 92-98): configure the apparatus in a low activity state to operate according to a grant-free uplink transmission scheme (fig. 5, step 506; fig. 6, step 602; paras. 32, 44, 48 and 67; note: a UE periodically exits a standby mode when it has a grant-free UL transmission to send).
Zeng discloses a grant-free transmission operation with DRX (para. 80, last sentence) but does not disclose in response to detecting at least one condition, while in a low activity state, scheduling a discontinuous reception state at the apparatus, during which the apparatus is configured to monitor for one or more messages intended for the apparatus, wherein the apparatus is reachable in the low activity state based on the discontinuous reception state. Xu discloses in response to detecting at least one condition, while in a low activity state (para. 58, DRX inactivity timer, or packet transmission or reception; fig. 5-7; note: brief ON period after inactivity timer expires; para. 9, penultimate sentence; note: low power between the active DRX cycles; para. 58, second and penultimate sentences; note: monitoring control channels only during active periods), scheduling a discontinuous reception state at the apparatus, during which the apparatus is configured to monitor for one or more messages intended for the apparatus (para. 58, last two sentences; note: monitor a control channel during a brief ON period of DRX for a paging message or traffic data; para. 61, last sentence; note: device briefly waking up as scheduling or beginning a brief active period as scheduling in its broadest reasonable interpretation). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to in response to detecting at least one condition, 
Regarding claim 48, Zeng discloses a system (fig. 1), comprising: at least one network node (item 108x); and an apparatus (item 104x) comprising at least one processor and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor, to (paras. 92-98): configure the apparatus in a low activity state to operate according to a grant-free uplink transmission scheme (fig. 5, step 506; fig. 6, step 602; paras. 32, 44, 48 and 67; note: a UE periodically exits a standby mode when it has a grant-free UL transmission to send). 
Zeng discloses a grant-free uplink transmission operation with DRX (para. 80, last sentence) but does not disclose in response to detecting at least one condition, while in a low activity state, scheduling a discontinuous reception state at the apparatus, during which the apparatus is configured to monitor for one or more messages intended for the apparatus, , wherein the apparatus is reachable in the low activity state based on the discontinuous reception state. Xu discloses in response to detecting at least one condition (para. 58, DRX inactivity timer, or packet transmission or reception), while in a low activity state (para. 58, DRX inactivity timer, or packet transmission or reception; figs. 5-7; note: brief ON period after inactivity timer expires; para. 9, penultimate sentence; note: low power between the active DRX cycles; para. 58, second brief ON period of DRX for a paging message or traffic data; para. 61, last sentence; note: device briefly waking up as scheduling or beginning a brief active period as scheduling in its broadest reasonable interpretation). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to in response to detecting at least one condition, while in a low activity state, scheduling a discontinuous reception state at the apparatus, during which the apparatus is configured to monitor for one or more messages intended for the apparatus, wherein the apparatus is reachable in the low activity state based on the discontinuous reception state in the invention of Zeng. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing select time periods for data communication to conserve battery power (para. 58, second sentence and penultimate sentences; Zeng, para. 32; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claims 30 and 43, Zeng in view of Xu discloses and makes obvious the method according to claim 29 and apparatus according to claim 42 as noted above, wherein the at least one condition comprises a paging occasion in a paging cycle (Xu, para. 58, paging message reception during DRX period; fig. 5).  
Regarding claims 31 and 44, Zeng in view of Xu discloses and makes obvious the method according to claim 29 and apparatus according to claim 42 as noted above, wherein the at least one condition comprises a response window, the response window comprising a time frame during which a downlink message is expected in response to an uplink message sent by the 
Regarding claims 32 and 45, Zeng in view of Xu discloses and makes obvious the method according to claim 29 and apparatus according to claim 42 as noted above, wherein the condition comprises a time period during which a timer is running (Xu, fig. 5, DRX inactivity timer, DRX cycle timers, ON duration timer, para. 58; figs. 6-7; HARQ-DRX cycle timer; para. 61-62).  
Regarding claims 33 and 46, Zeng in view of Xu discloses and makes obvious the method according to claim 32 and apparatus according to claim 45 as noted above, wherein the timer comprises a discontinuous reception inactivity timer or a discontinuous reception retransmission timer (Xu, fig. 5, DRX inactivity timer, DRX cycle timers, ON duration timer, para. 58; figs. 6-7; HARQ-DRX cycle timer; para. 61-62).  
Regarding claims 34 and 47, Zeng in view of Xu discloses and makes obvious the method according to claim 32 and apparatus according to claim 45 as noted above, wherein the user equipment is configured to restart the timer in response to determining that there is a message intended for the user equipment (Xu, paras. 58, fourth sentence; figs. 5-6).
Regarding claim 35, Zeng in view of Xu discloses and makes obvious the method according to claim 32 as noted above, wherein the user equipment is configured to enter a discontinuous reception sleep state following expiration of the timer (Xu, figs. 5-7, various periodic sleep states at some point after various timers expire).  
Regarding claim 36, Zeng in view of Xu discloses and makes obvious the method according to claim 29 as noted above, wherein the monitoring for one or more messages comprises monitoring for one or more of: a response to an uplink message sent by the user 
Regarding claim 37, Zeng in view of Xu discloses and makes obvious the method according to claim 29 as noted above, wherein the monitoring for one or more messages comprises monitoring a physical downlink control channel (Xu, fig. 5, PDCCH paging; para. 58, third-from-last sentence).
Regarding claim 39, Zeng in view of Xu discloses and makes obvious the method according to claim 29 as noted above, wherein the low activity state comprises an inactive or idle state (Zeng, para. 48, penultimate sentence; note: standby mode before a grant-free transmission).  
Regarding claim 41, Zeng in view of Xu discloses and makes obvious the method according to claim 29 as noted above, wherein the user equipment is caused to enter the low activity state in response to an instruction from a radio access network node (Xu, para. 58, fourth sentence; note: DRX inactivity timer configured at the eNB and eNB instructing the UE to enter DRX mode).

 Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Xu as applied to claim 37 above, and further in view of Gao (US 2010/0128646).
Zeng in view of Xu does not disclose or make obvious the method as set forth in claim 37, wherein the monitoring the physical downlink control channel comprises monitoring for a random access radio network temporary identifier (RA-RNTI) if the one or more messages is group based, or monitoring for a cell radio network temporary (C-RNTI) identifier if the one or more messages is user equipment specific, or monitoring for a paging radio network temporary .

 Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Xu as applied to claim 29 above, and further in view of Kim et al. (US 2016/0262118).
Zeng in view of Xu does not disclose the method as set forth in claim 29, wherein the user equipment is operating in a fifth generation or new radio network.  However, Kim discloses a US in a fifth generation network (para. 5) for transmitting according to DRX operations (paras. 327 and 329). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the user equipment operating in a fifth generation or new radio network in the invention of Zeng in view of Wu. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, 

Conclusion
Dependent claims are rejected under 35 U.S.C 102 or 103 as set forth in this Office Action. Examiner prefers to consider under 37 C.F.R. 1.312 newly filed or amended dependent claims as related to rejections under 35 U.S.C. 102 or 103 in lieu of examining these dependent claim changes throughout prosecution of this application. Generally, Examiner will approve any post-allowance changes or additions to dependent claims if not subject to a new ground of rejection (MPEP 714.16 (I), “Where claims added by amendment under 37 CFR 1.312 are all of the form of dependent claims, some of the usual reasons for nonentry are less likely to apply although questions of new matter, sufficiency of disclosure, or undue multiplicity of claims could arise.”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
 www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462